DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 9-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/25/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al (JPH11335115A), referred to herein as 'Kenji'.
Regarding Claim 1, Kenji discloses the hydrophilization of a silica aerogel that produces ammonia as a biproduct (Claim 5) and further discloses the use of a sorbent to remove said ammonia from the gel (Claim 6). Further, Kenji discloses that calcium chloride may be used as such a sorbent ([0026]). This reads on Claim 1, in which adding a metal salt to a supercritical waste liquid generated in a supercritical drying step during a process of producing a silica aerogel blanket is disclosed.
Regarding Claim 2 & 3, the prior art discloses the limitations of Claim 1 as shown above.  Further, Kenji discloses the making of a hydrophobic aerogel including the addition of ethanol as a solvent (i.e. an organic solvent), water, and an ammonia catalyst (Example 1).
Regarding Claim 4, the prior art discloses the limitations of Claim 1 as shown above.  Further, Kenji makes obvious the use of calcium chloride as a sorbent as discussed above.
Regarding Claim 5, the prior art discloses the limitations of Claim 1 as shown above.  Further, while Kenji does not disclose the ideal ratio of the metal salt to ammonia as claimed, one of ordinary skill in the art would find it obvious to determine the amount of metal salt that would effectively sorbate all the ammonia present in the supercritical waste liquid and effectively remove the ideal amount of ammonia from the liquid waste.
Regarding Claim 6, while the prior art does not disclose the formation of a hydroxide from the reaction of the metal salt and ammonia present in the supercritical waste liquid, such a reaction would necessarily flow from the presence of reactants necessary for such a reaction to occur. Therefore, because the both the metal salt and ammonia are present in the prior art as claimed in the instant application, one of ordinary skill in the art would find obvious that the metal salt and ammonia in the prior art would necessarily form a hydroxide. 
Regarding Claim 7, the prior art discloses the limitations of Claim 1 as shown above.  Further, Kenji discloses a stirring step after the addition of the hydrophobization liquid (Example 1).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al (JPH11335115A), referred to herein as 'Kenji', in view of Lee et al (USPN 6,670,402 B1), referred to herein as ‘Lee’.
Regarding Claim 8, the prior art discloses the limitations of Claim 1 as shown above.  Further, while Kenji makes obvious adding a metal salt to a supercritical waste liquid generated in a supercritical drying step during a process of producing a silica aerogel blanket, it does not disclose the use of a plurality of pressure pulses to a solvent and a supercritical fluid contained in silica gel in the supercritical drying step. 
Lee discloses a method for preparing an aerogel product in which the time required to perform solvent exchange and drying is substantially reduced (Col 1, lines 7-10). Further, Lee discloses the use of pressure fluctuations to enhance the supercritical fluid/solvent exchange process, in that high frequency fluctuations increase the effective mass and heat diffusivity at the interface between the supercritical fluid phase and the solvent, and low frequency fluctuations increase the effective mass transport and heat transfer rates through the gel structure (Col 3, lines 57-64). Further, Lee discloses high frequency low amplitude pressure fluctuations can be used to promote mixing and mass diffusion, and low frequency high amplitude pulsations can be used to effectively pump out higher solvent concentration solution from inside the gels and pump in lower solvent concentrated solution into the gel (Col 10, lines 5-11).
Given this, one of ordinary skill in the art would find it obvious to combine the addition of a metal salt to a supercritical waste liquid generated in a supercritical drying step during a process of producing a silica aerogel blanket, as disclosed by Kenji, with the use of pressure fluctuations at different frequencies, as disclosed by Lee, in order to increase the effectiveness of the solvent exchange process and allow for a more total removal of ammonia from the pores of the aerogel of Kenji, given the increased mass transfer effected by the use of sonic pulsations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736